Exhibit 10.28

 

STOCK OPTION GRANT AGREEMENT

(Non-Qualified Stock Options)

 

THIS AGREEMENT, made as of this 5th day of October 2009 between Neiman
Marcus, Inc. (the “Company”) and Gerald A. Barnes (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan (the “Plan”) to promote the interests of the
Company and its Affiliates and stockholders by providing the Company’s key
employees and others with an appropriate incentive to encourage them to continue
in the employ of and provide services for the Company or its Affiliates and to
improve the growth and profitability of the Company;

 

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.     Grant of Options.  Pursuant to, and subject to, the terms and conditions
set forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (the “Option”) with respect to 2,800 shares of Common
Stock of the Company. 50% of the Option will be a Fair Value Option and 50% of
the Option will be a Performance Option.

 

2.     Grant Date.  The Grant Date of the Option hereby granted is October 5,
2009.

 

3.     Incorporation of Plan.  All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan.

 

4.     Exercise Price.  The exercise price of each share of Common Stock
underlying the Option hereby granted is $1,000. The portion of the Option that
is a Performance Option will have an Accreting Exercise Price in accordance with
the Plan.

 

5.     Vesting Date.  The Option shall become exercisable as follows: twenty
percent of the shares underlying such Option shall vest and become exercisable
on the first anniversary of the Grant Date and the remaining portion of the
Option shall vest and become exercisable in forty-eight equal monthly
installments over the forty-eight (48) months following the first anniversary of
the Grant Date, beginning on the one-month anniversary of such first
anniversary, until 100% of the Option is fully vested and exercisable
thereafter, provided that the Participant is still employed by the Company on
each such anniversary. On each Vesting Date, an equal portion of the Option that
is a Fair Value Option and a Performance Option will become vested.

 

6.     Expiration Date.  Subject to the provisions of the Plan, with respect to
the Option or any portion thereof which has not become exercisable, the Option
shall expire on the date the Participant’s Employment is terminated for any
reason, and with respect to any Option or any portion thereof which has become
exercisable, the Option shall expire on the earlier of: (i) 90 days after the
Participant’s termination of Employment other than for Retirement, Cause, death
or Disability; (ii) one year after termination of the Participant’s Employment
by reason of Retirement, death or Disability; (iii) the commencement of business
on the date the Participant’s Employment is, or is deemed to have been,
terminated for Cause; or (iv) the eighth anniversary of the Grant Date.

 

1

--------------------------------------------------------------------------------


 

7.     Certain Rights on a Change of Control.  If (a) a Change of Control
occurs, (b) the surviving corporation following such Change of Control is an
entity for whose stock there is no Public Market, (c) the surviving corporation
assumes the Participant’s outstanding Options in connection with such Change of
Control and such Options convert into options to purchase common stock or other
equity interests of the surviving corporation (the “Assumed Options”) and
(d) the Participant thereafter experiences a Qualifying Termination at any time
prior to the occurrence of an Initial Public Offering of the surviving
corporation, the Participant will be entitled to sell to the Company or such
surviving corporation, within ninety (90) days of such Qualifying Termination,
all or any portion of the Assumed Options that the Participant had not exercised
at the time of such sale and elects to sell to the Company or such surviving
corporation (the “Eligible Assumed Options”), and the Company or such surviving
corporation will be obligated to purchase from the Participant, in full
satisfaction of the Participant’s rights with respect to such Eligible Assumed
Options, all such Eligible Assumed Options, for a price equal to the aggregate
fair market value, as determined in accordance with Treas. Reg. §
1.409A-1(b)(5)(iv), of the shares of common stock or other equity interests
underlying such Eligible Assumed Options, minus the aggregate exercise price of
such Eligible Assumed Options that such Participant would have been required to
pay in order to exercise such Eligible Assumed Options.

 

8.     Construction of Agreement.  Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action. It is intended that the Option be exempt from Code Section 409A, and
this Agreement shall be administered and construed to the fullest extent
possible to reflect and implement such intent.

 

9.     Delays or Omissions.  No delay or omission to exercise any right, power
or remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of, or acquiescence in, any such breach
or default, or any similar breach or default thereafter occurring nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party or any
provisions or conditions of this Agreement, shall be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

10.   Limitation on Transfer.  The Option shall be exercisable only by the
Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the Board
of any proposed Transfer to a Permitted Transferee during the lifetime of the
Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Agreement and shall be entitled to all the rights of the
Participant under the Plan, provided that in respect of any Permitted Transferee
which is a trust or custodianship, the Option shall become exercisable and/or
expire based on the employment and termination of employment of the Participant.
All shares of Common Stock obtained pursuant to the Option granted herein shall
not be transferred except as provided in the Plan and, where applicable, the
Management Stockholders’ Agreement.

 

11.   Integration.  This Agreement, and the other documents referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

2

--------------------------------------------------------------------------------


 

12.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

13.   Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.

 

14.   Participant Acknowledgment.  The Participant hereby acknowledges receipt
of a copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Board in respect of the Plan, this
Agreement and the Option shall be final and conclusive. The Participant further
acknowledges that, prior to the existence of a Public Market, no exercise of the
Option or any portion thereof shall be effective unless and until the
Participant has executed the Management Stockholders’ Agreement and the
Participant hereby agrees to be bound thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

By:

 

/s/ Nelson A. Bangs

 

Title:

 

Nelson A. Bangs

 

Senior Vice President

 

 

 

 

 

/s/ Gerald A. Barnes

 

Gerald A. Barnes

 

3

--------------------------------------------------------------------------------